AO 2458 (CASDRev. 02/ 18) Judgment in a Crim inal Case



                                        UNITED STATES DISTRICT Cou                                                      NOV 1 9 2018
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                      JUDGMENT IN AC
                                   v.
                  YAZMIN MARTINEZ (I)
                                                                               Case Number:          18CR3 104-W

                                                                            Amrutha Jindal, Federal Defenders Inc.
                                                                            Defendant's Attorney
REGISTRATION NO.                   70236298
D -
THE DEFENDANT:
IZ!   pleaded guilty to count(s)         One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                     Nature of Offense                                                                         Number(s)
8 USC 1324(a)(2)(B)(iii);           BRINGING IN ILLEGAL ALIEN(S) WITHOUT                                                           l
18USC 2                             PRESENTATION AND AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through                        4             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

0     The defendant has been found not guilty on count(s)

IZ!   Count      In remaining information                          is             dismissed on the motion of the United States.

IZJ   Assessment : $100.00


      JVTA Assessment*: $5000-Waived

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                  D Forfeiture pursuant to order filed                                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines , restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            November 19 2018



                                                                                                     . WHELAN
                                                                                                   TES DISTRICT JUDGE




                                                                                                                               18CR3104-W
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                YAZMIN MARTINEZ(!)                                                       Judgment - Page 2 of 4
CASE NUMBER:              18CR3104-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Four (4) months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       That the defendant be housed in a western region facility.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       IZI   on or before January 11 , 2019, Noon.
       D as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at    ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          18CR3104-W
    AO 2458 (CASD Rev. 02/18) Judgment in a Criminal Case

     DEFENDANT:                        YAZMIN MARTINEZ(!)                                                                            Judgment - Page 3 of 4
     CASE NUMBER:                      18CR3104-W

                                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Two Years


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 8 drug tests per month during the
term of supervision, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
0
             substance abuse. (Check, if applicable.)
             The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
             Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
0            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
0            The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                              STANDARD CONDITIONS OF SUPERVISION
    . · I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
        2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
        3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
        4)     the defendant shall support his or her dependents and meet other family responsibilities;
        5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
       6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
               any paraphernalia related to any controlled substances, except as prescribed by a physician ;
       8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
               unless granted permission to do so by the probation officer;
       I 0)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confi scation of any contraband
               observed in plain view of the probation officer;
       11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
               the court; and
       13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
               with such notification requirement.



                                                                                                                                             18CR3104-W
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:             YAZMIN MARTINEZ(!)                                                     Judgment - Page 4 of 4
CASE NUMBER:           18CR3104-W

                                SPECIAL CONDITIONS OF SUPERVISION


   1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer.

   2. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

   3. Submit person, property, place ofresidence, vehicle, or personal effects to a search, conducted by a United
      States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion
      of contraband or evidence of a violation of a condition of release; failure to submit to a search may be
      grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
      searches pursuant to this condition.

   4.    Be monitored for a period of 4 months, with the location monitoring technology at the discretion of the
        probation officer. The offender shall abide by all technology requirements and shall pay all or part of the
        costs of participation in the location monitoring program, as directed by the court and/or the probation
        officer. In addition to other court-imposed conditions of release, the offender' s movement in the
        community shall be restricted as specified below: You are restricted to your residence at all times except
        for employment; education; religious services; medical, substance abuse, or mental health treatment;
        attorney visits; court appearances; court-ordered obligations; or other activities as preapproved by the
        probation officer.

   5. You are restricted to your residence at all times except for employment; education; religious services;
      medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
      obligations; or other activities as preapproved by the probation officer.

   II




                                                                                                    18CR3104-W
